Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-20-00442-CV

                         IN THE INTEREST OF J.A., Y.A., A.A., Children

                     From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CI01637
                             Honorable Monique Diaz, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 19, 2021

DISMISSED

           Appellant Wesam S. Aziz filed a motion to dismiss, stating the matter in controversy has

become moot as a result of the trial court’s ruling permitting a nunc pro tunc order to resolve the

issue for which appellant sought an appeal. Appellee Nissreen T. Aziz has not opposed the motion.

See TEX. R. APP. P. 10.3(a). Therefore, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). Costs of the appeal are taxed against appellant.

                                                   PER CURIAM